 


109 HR 2793 IH: HIPAA Recreational Injury Technical Correction Act
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2793 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Burgess (for himself, Mr. Strickland, and Mr. Blunt) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote health care coverage parity for individuals engaged in legal use of certain modes of transportation. 
 
 
1.Short titleThis Act may be cited as the HIPAA Recreational Injury Technical Correction Act. 
2.Coverage amendments 
(a)ERISASection 702(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1182(a)(3)) is amended— 
(1)by striking Construction.—For and inserting the following: 
Scope.— 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsNotwithstanding paragraph (2), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not deny benefits otherwise provided under the plan or coverage for the treatment of an injury solely because such injury was sustained while engaged in any particular mode of transportation specified in the plan consisting of the use of a motorcycle, snowmobile, all-terrain vehicle, or other similar recreational vehicle or horseback riding. Nothing in this subparagraph shall be construed as— 
(i)prohibiting any such plan or issuer from excluding from coverage injuries sustained while engaged in such mode of transportation, if engaging in such mode of transportation, or the particular vehicle itself, is illegal under applicable law, or 
(ii)affecting the determination of primary and secondary insurance or subrogation or reimbursement rights between insurance policies.. 
(b)PHSASection 2702(a)(3) of the Public Health Service Act (42 U.S.C. 300gg–1(a)(3)) is amended— 
(1)by striking Construction.—For and inserting the following: 
Scope.— 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsNotwithstanding paragraph (2), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not deny benefits otherwise provided under the plan or coverage for the treatment of an injury solely because such injury was sustained while engaged in any particular mode of transportation specified in the plan consisting of the use of a motorcycle, snowmobile, all-terrain vehicle, or other similar recreational vehicle or horseback riding. Nothing in this subparagraph shall be construed as— 
(i)prohibiting any such plan or issuer from excluding from coverage injuries sustained while engaged in such mode of transportation, if engaging in such mode of transportation, or the particular vehicle itself, is illegal under applicable law, or 
(ii)affecting the determination of primary and secondary insurance or subrogation or reimbursement rights between insurance policies.. 
(c)Internal Revenue CodeSection 9802(a)(3) of the Internal Revenue Code of 1986 is amended— 
(1)by striking Construction.—For and inserting the following: 
Scope.— 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsNotwithstanding paragraph (2), a group health plan may not deny benefits otherwise provided under the plan for the treatment of an injury solely because such injury was sustained while engaged in any particular mode of transportation specified in the plan consisting of the use of a motorcycle, snowmobile, all-terrain vehicle, or other similar recreational vehicle or horseback riding. Nothing in this subparagraph shall be construed as— 
(i)prohibiting any such plan from excluding from coverage injuries sustained while engaged in such mode of transportation, if engaging in such mode of transportation, or the particular vehicle itself, is illegal under applicable law, or 
(ii)affecting the determination of primary and secondary insurance or subrogation or reimbursement rights between insurance policies.. 
(d)Effective dateThe amendments made by this section shall apply with respect to injuries occurring during plan years beginning after 90 days after the date of the enactment of this Act. 
 
